This is an action brought to recover for a breach of a covenant against incumbrances in a warranty deed to the plaintiffs, by reason of the existence of flowage rights over a portion of the land conveyed. The trial court reached the conclusion that the covenant had been broken, but found that the damages were only nominal and the plaintiffs have appealed. One of the questions which was considered by the trial court was as to the right of the plaintiffs to receive a conveyance of the property under the previous agreement for sale in view of certain provisions which were claimed to constitute conditions precedent to their right to it; but in view of the fact that the trial court has found the deed sued upon to have been given and accepted there is no occasion to consider its rulings upon this matter. As the finding stands it amply supports the conclusion of the trial court that the plaintiffs are entitled to only nominal damages and an examination of the evidence discloses that none of the corrections in it sought by the plaintiffs can be made.
   There is no error.